Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5, 7, 13, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 10-12, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10 of U.S. Patent No. US 10397915 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 4 of the instant application is substantively the same and/or readily derivable from patent claim(s) 9
Claim 10 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 11 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 12 of the instant application is substantively the same and/or readily derivable from patent claim(s) 9
Claim 18 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 19 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1

	
Claims 2, 3, 10, 11, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of U.S. Patent No. US 11044725 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 10 of the instant application is substantively the same and/or readily derivable from patent claim(s) 12
Claim 11 of the instant application is substantively the same and/or readily derivable from patent claim(s) 12
Claim 18 of the instant application is substantively the same and/or readily derivable from patent claim(s) 12
Claim 19 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140321440 A1 to Yavuz; Mehmet et al.

Re: Claim(s) 2, 10, 18, 19
Yavuz discloses a method for wireless communication at a user equipment (UE) (Abstract and Fig. 5), 
comprising: establishing a connection with a base station (Fig. 1 and 0037), 
the connection supporting a first time difference between downlink communication and responsive uplink communication and supporting a second time difference between the downlink communication and the responsive uplink communication (Fig. 5 – support for multiple TTIs is disclosed (i.e. 2ms and 10 ms); 
receiving an indication from the base station of whether to use the first time difference or to use the second time difference (Fig. 5 and 0057 - a reconfiguration message from the RNC can be transmitted to the UE to instruct the UE to employ the new TTI); 
Yavuz does/do not appear to explicitly disclose transmitting an uplink transmission in response to a control message from the base station with an uplink timing that is based at least in part on receiving the indication of whether to use the first time difference or the second time difference. 
However, further attention is directed to Yavuz which implies said limitation (see last citations and 0009 – TTIs employed for uplink transmission operations.  0015 – Dynamic assignment of TTIs are disclosed).  The Examiner points out that this would mean that after at TTI is reconfigured, the subsequent TTI being employed would be used for uplink transmission operations.  Per the claim language, no distinction is made between said indication and said control message, therefore the reconfiguration message is construed as being both the indication and the control message.
Yavuz further discloses an apparatus comprising a processor, memory, and instructions (Fig. 2 – 220, 210, 230) as required by claims 10 and 18, as well as a computer-readable medium (Fig. 2 – 230) as required by claim 19.

Re: Claim(s) 3, 11
Yavuz discloses those limitations as set forth in the rejection of claim(s) 2 above.
Yavuz further discloses wherein receiving the indication of whether to use the first time difference or to use the second time difference comprises: receiving the indication in a second control message from the base station (0057 - a reconfiguration message from the RNC can be transmitted to the UE to instruct the UE to employ the new TTI).

Claim(s) 6, 9, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz as applied to claim 2 above, and further in view of US 20180359068 A1 to Kim; Eunsun et al.

Re: Claim(s) 6, 14
Yavuz discloses those limitations as set forth in the rejection of claim(s) 2 above.  
Yavuz does/do not appear to explicitly disclose wherein the indication of whether to use the first time difference or to use the second time difference is based at least in part on a duration of a transmission time interval associated with the control message.
However, attention is directed to Kim which discloses said limitation (0321 - A TTI length of an sPUSCH may be semi-statically or implicitly indicated together with a TTI length of an sPDCCH. For example, referring to FIG. 23(a), the TTI length of the sPUSCH may conform to the TTI length of the sPDCCH).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yavuz invention by employing the teaching as taught by Kim to provide the ability to configure a TTI to be used for an uplink transmission to conform to the TTI duration of the downlink control channel.  The motivation for the combination is given by Kim (0007 - With advances in smart devices, a new method of efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving occasionally occurring data is needed).

Re: Claim(s) 9, 17
Yavuz discloses those limitations as set forth in the rejection of claim(s) 2 above.  
Yavuz does/do not appear to explicitly disclose wherein receiving the indication of whether to use the first time difference or to use the second time difference comprises: receiving the indication in a shortened physical downlink control channel (sPDCCH).
However, attention is directed to Kim which discloses said limitation (0321 - A TTI length of an sPUSCH may be semi-statically or implicitly indicated together with a TTI length of an sPDCCH. For example, referring to FIG. 23(a), the TTI length of the sPUSCH may conform to the TTI length of the sPDCCH).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yavuz invention by employing the teaching as taught by Kim to provide the ability to indicate a TTI length for an uplink transmission via an sPDCCH.  The motivation for the combination is given by Kim (0007 - With advances in smart devices, a new method of efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving occasionally occurring data is needed).

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz as applied to claim 2 above, and further in view of US 20160249329 A1 to Au; Kelvin Kar Kin et al.

Re: Claim(s) 8, 16
Yavuz discloses those limitations as set forth in the rejection of claim(s) 2 above.  
Yavuz does/do not appear to explicitly disclose wherein the indication of whether to use the first time difference or to use the second time difference comprises an indication of an UL and DL pattern from the base station.
However, attention is directed to Au which discloses said limitation (Fig. 10 and 0047 - FIG. 10 illustrates flowchart 220 for a method for adaptive TTIs performed by a communications controller with a TDD TTI configuration which defines the pattern of the downlink and uplink TTI segments.  0048 - In step 224, the communications controller selects the TDD TTI configuration and TTI sizes. The TDD TTI configuration may be different for different frames. Alternatively, the TDD TTI configuration is the same for different frames. This process can be done in series or jointly. The TDD TTI configuration defines the patterns of uplink and downlink segments, which is how the uplink and downlink regions are laid out over time (e.g. over a TDD interval such as a radio frame).  0051 - in step 226, the communications controller transmits the TDD TTI configuration selected in steps 224 and/or the indices of TTI sizes selected in step 224. The TTI sizes may be transmitted so the UE knows the TTI sizes to expect).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yavuz invention by employing the teaching as taught by Au to provide the ability to utilize an indication of an UL and DL pattern in order to inform a UE regarding which TTI to use.  The motivation for the combination is given by Au (0004 - It is desirable to have flexibility to accommodate different latency and dynamic signaling overhead based on different traffic characteristics).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415